IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

KIONA ALSTON (SISTER) ON                 NOT FINAL UNTIL TIME EXPIRES TO
BEHALF OF TED SMITH,                     FILE MOTION FOR REHEARING AND
                                         DISPOSITION THEREOF IF FILED
      Petitioner,
                                         CASE NO. 1D16-1710
v.

STATE OF FLORIDA,

      Respondent.

___________________________/

Opinion filed June 23, 2016.

Petition for Writ of Certiorari -- Original Jurisdiction.

Kiona Alston (Sister) on behalf of Ted Smith, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DISMISSED.

B.L. THOMAS, WETHERELL, and WINSOR, JJ., CONCUR.